DETAILED ACTION
In application filed on 10/03/2019, Claims 1-20 are pending. Claims 1-12 and 16-20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 16-20, drawn to a device, classified in CPC B01L 3/502738.
II. Claims 13-15, drawn to a method, classified in CPC B01L B01L 2300/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 13, can be practiced by another and materially different apparatus, other than the apparatus as claimed in claim 1; For example, a syringe pump can used to circulate the second fluid manually. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with the Attorney Aron Griffith on 11/01/2021, a provisional election was made without traverse to prosecute the invention of Group I, s 1-12 and 16-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12, 16 and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Viovy et al. (US20060275179A1). 


a tank (Fig. 1, ref. 6, chamber) supplying a microchannel (Fig. 1, ref. 2) with a first fluid (Fig. 1, product S, liquid; Para 0034) and a circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit) in which a flow of a second fluid (Para 0124, gas from pressure source) can be established without contact with the microchannel. The limitation “in which a flow…”is interpreted as a method of intended use given patentable weight to the extent of effecting the inlet circuit to perform this function as structurally arranged (Fig. 1). Please see MPEP 2114(II) for further details;  
wherein the circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit) passes through the tank (this limitation is interpreted as optional) or is connected to the tank by a pipe (Fig. 1, refs. 7, 13, 14), and
wherein the circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit ) comprises an on/off valve (Para 0129, ref. 11, solenoid valve to regulate gas flow; Para 0166) mounted in parallel with a proportional valve (Fig.1, ref. 12, needle valve; Para 0130, to control flow rate) a maximum opening cross-section of the proportional valve (Para 0086, aperture; Para 0131, opening of valve ) being smaller (Para 0131, “by regulating” inherently teaches “being smaller”) than maximum opening cross-section of the on/off valve (Para 0131, opening of valve), the proportional and on/off valves (Fig. 1, ref. 11 and 12) being controllable so as to modify a pressure applied in the tank to the first fluid by the second fluid. The limitation “being controllable so as to modify a …” is interpreted as a method of intended use given patentable weight to the extent of effecting the regulation of the opening of the solenoid and the needle valves to establish a flow of Please see MPEP 2114(II) for further details.

Regarding Claim 2, Viovy teaches a microfluidic device according to claim 1, comprising a control system for controlling the on/off valve (Para 0061, computer, to control solenoid valves; Para 0147, ref. 18) and the proportional valve (Para 0150, the needle valve 12 may be replaced by a solenoid valve also connected to the control system) so as to modify the pressure applied in the tank by the second fluid to the first fluid so that this pressure reaches a set pressure (Para 0165), the control system being configured for, following a change in the set pressure:
- in a first phase, open the on/off valve (Para 0141, valve 11 is open) to quickly fill or empty the tank with the second fluid and quickly reach a pressure in the tank close to the set pressure (Para, 0154, the solenoid valve of the inlet circuit has been opened for a time of one second; Para 0155)
- then close the on/off valve and control the proportional valve so that the pressure in the tank reaches and stays at the set pressure (Para 0154-0155, pressure in chamber reaches a constant and stable value; Para 0157, when the needle valve is not open; Para 0160- 0166).

Regarding Claim 4, Viovy teaches a microfluidic device according to claim 1, comprising a system (Fig.1, including refs. 8 -16; Para 0049, 0089, embodiment of the inlet circuit and outlet circuit; including Fig.3, refs. 41-45) for damping pressure oscillations induced by opening or closing the on/off valve. This limitation “for Please see MPEP 2114(II) for further details.

Regarding Claim 5, Viovy teaches a microfluidic device according to claim 4, wherein the damping (method of intended use) system (Fig.1, including refs. 8 -16; Para 0049, 0089, embodiment of the inlet circuit and outlet circuit; including Fig.3, refs. 41-45) comprises an open-pore porous material (Para 0169-0170, PDMS inherently has porosity) placed in the circuit in series with the on/off valve (Fig. 3, refs. 58-61) and in parallel with the proportional valve (Fig.3, refs. 62-65). 
 
Regarding Claim 6, Viovy teaches a microfluidic device according to claim 4, wherein the damping (method of intended use) system (Fig.1, including refs. 8 -16; Para 0049, 0089, embodiment of the inlet circuit and outlet circuit; including Fig.3, refs. 41-45) comprises a damper (Fig. 1, ref. 15) placed in a closed lateral branch (Fig. 1, ref. 13) of the circuit (Fig. 1, ref. 8, inlet circuit). 

Regarding Claim 7, Viovy teaches a microfluidic device according to claim 1, wherein the circuit (Fig. 1, refs. 8 and 9, inlet circuit and outlet circuit) comprises a first branch (Fig. 1, refs. 8 inlet circuit) and a second branch (Fig. 1, refs., outlet circuit) 
Regarding Claim 8, Viovy teaches a microfluidic device according to claim 1, wherein the circuit (Fig. 3, ref. 54, and 66) comprises a first branch (Fig. 3, embodiment of ref. 54) and a second branch (fig. 3, embodiment of ref. 66) located on either side of a junction (Fig. 3) between the circuit and the pipe (Fig.3) leading to the tank (Fig. 3, ref. 47).

    PNG
    media_image1.png
    775
    742
    media_image1.png
    Greyscale

Viovy, Annotated Fig, 3



Regarding Claim 10, Viovy teaches a microfluidic device according to claim 9, wherein the second branch (fig. 3, embodiment of ref. 66)  comprises a narrowing formed, by another proportional valve (Fig.3, any of refs. 62-65). The limitation “a narrowing formed” is directed to a product by process limitation. It is not clear how it limits the structure of the “another proportional valve”. It appears that the structure of the “another proportional valve” is similar to that the structure of any of the needle valve taught by Viovy and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.

Regarding Claim 12, Viovy teaches a microfluidic device according to claim 1, wherein the first fluid is a liquid (Fig. 1, product S, liquid; Para 0034) and the second fluid is a gas (Para 0124, gas from pressure source).

Regarding Claim 16, Viovy teaches a microfluidic device according to claim 8, wherein the first branch (Fig. 3, embodiment of ref. 54) comprises the on/off valve (fig. 3, ref. 58) and the proportional valve (fig. 3, ref. 62). 



Regarding Claim 19, Viovy teaches a microfluidic device according to claim 18, wherein the second branch (fig. 3, embodiment of ref. 66)  comprises a narrowing formed, by another proportional valve (Fig.3, any of refs. 62-65). The limitation “a narrowing formed” is directed to a product by process limitation. It is not clear how it limits the structure of the “another proportional valve”. It appears that the structure of the “another proportional valve” is similar to that the structure of any of the needle valve taught by Viovy and thus given the appropriate patentable weight. Please see MPEP 2113 for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Viovy et al. (US20060275179A1). 

Regarding Claim 3, Viovy teaches a microfluidic device according to claim 1, wherein the maximum opening cross-section of the proportional valve (Para 0086, aperture; Para 0131, opening of valve) is; (Para 0131, “by regulating”) of the maximum opening cross-section of the on/off valve (Para 0131, opening of valve).
Viovy does not explicitly teach “less than 20%”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In design and fabrication of valves, the selection of optimal experimental conditions including control valve sizing affects the degree of process control for the liquid, gas or multi-phase fluid. Thus, the opening cross-section of the valves are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the proportional valve to operate less 

Regarding Claim 11, Viovy teaches a microfluidic device according to claim 9, wherein the second branch (fig. 3, embodiment of ref. 66) comprises another on/off valve (Fig.3, any of refs. 58-61) mounted ; with the narrowing (Fig.3, any of refs. 62-65).
Viovy does not teach “in parallel”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with this structural ornament of the solenoid valves with respect to the needle valves. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 17, Viovy teaches a microfluidic device according to claim 1, wherein the maximum opening cross-section of the proportional valve (Para 0086, aperture; Para 0131, opening of valve) is ; (Para 0131, “by regulating”) of the maximum opening cross-section of the on/off valve (Para 0131, opening of valve).
Viovy does not explicitly teach “less than 5%”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the proportional valve to operate less than 5% of the maximum opening cross-section of the on/off valve to achieve the highest degree of process control for the liquid, gas or multi-phase fluid”.

Regarding Claim 20, Viovy teaches a microfluidic device according to claim 19, wherein the second branch (fig. 3, embodiment of ref. 66) comprises another on/off valve (Fig.3, any of refs. 58-61) mounted in parallel with the narrowing (Fig.3, any of refs. 62-65).
Viovy does not teach “in parallel”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with this structural ornament of the solenoid valves with respect to the needle valves. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Randall et al. "Permeation-driven flow in poly (dimethylsiloxane) microfluidic devices." Proceedings of the National Academy of Sciences 102.31 (2005): 10813-10818.: teaches PDMS as the material of choice for rapidly fabricating microfluidic devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797